Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 1 of 13
 **NO COPY OF THIS TRANSCRIPT MAY BE MADE PRIOR TO 6-22-2020




                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


 * * * * * * * * * * * * * * * * * *
                                   *
 UNITED STATES OF AMERICA          *
                                   *              19-cr-251-01-LM
             v.                    *              February 4, 2020
                                   *              9:10 a.m.
      JOHNATHON IRISH              *
                                   *
 * * * * * * * * * * * * * * * * * *


               TRANSCRIPT OF CHAMBERS CONFERENCE
          BEFORE THE HONORABLE LANDYA B. MCCAFFERTY


 APPEARANCES:


 For the Government:           Anna Z. Krasinski, AUSA
                               Casey A. Weiland, AUSA
                               U.S. Attorney's Office



 For the Defendant:            Benjamin L. Falkner, Esq.
                               Krasnoo, Klehm & Falkner, Esq.




 Court Reporter:               Susan M. Bateman, RPR, CRR
                               Official Court Reporter
                               United States District Court
                               55 Pleasant Street
                               Concord, NH 03301
                               (603) 225-1453
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 2 of 13

                                                                                2

 1                         P R O C E E D I N G S

 2          (In chambers conference before jury selection)

 3                    THE COURT:     I'm handing out a very drafty,

 4    first drafty copy of the jury instructions so that you

 5    can take them and contemplate them and we can revisit

 6    anything on Thursday, but I wanted you to have just a

 7    draft copy.

 8                 You'll see many things bolded because we don't

 9    know if we'll be actually giving the instruction, and I

10    know there were possibilities of stipulations, that kind

11    of thing, so you'll see mentions of those, to check back

12    in with you about those on Thursday.

13                 Let me just -- I want to make sure I've got

14    all the agencies to tell this venire about.

15                 As I see it, there are two agencies.              It's the

16    FBI and ATF?

17                 MS. KRASINSKI:       Yes, your Honor.        Although

18    Task Force Officer LeBlanc I think is officially

19    employed by the state police, but he's assigned to FBI.

20                 THE COURT:      Okay.    I think I'll just keep it

21    at FBI.

22                 MS. KRASINSKI:       Okay.

23                 THE COURT:      Because that's how he's involved

24    in the case, but his name obviously if somebody

25    recognizes it.
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 3 of 13

                                                                             3

 1                 Attorney Esposito will be reading the witness

 2    list so you don't have to read your own.

 3                 Donna, you know the pronunciation of some of

 4    the names that are -- Duguay, is that how you say it?

 5                 MS. KRASINSKI:       Duguay.

 6                 THE CLERK:      Duguay.

 7                 THE COURT:      Duguay.    You know how to pronounce

 8    these names.      And Tongbua?

 9                 MS. KRASINSKI:       Tongbua.

10                 THE COURT:      Tongbua.

11                 THE CLERK:      Okay.

12                 THE COURT:      The rest seem phonetic.           Okay.

13                 MS. KRASINSKI:       There are a couple names that

14    the jury might hear that we don't expect to call as

15    witnesses.      I printed out a list that includes their

16    names as well.

17                 Would you like me to give that to --

18                 THE COURT:      Why don't we to be overinclusive,

19    all right, so you have that complete list.

20                 THE CLERK:      Okay.

21                 THE COURT:      At some point I just describe the

22    case.    So here's what I'm going to say, but I'm open to

23    suggested edits:

24                 This is a criminal case.          The grand jury has

25    returned a one count indictment against Johnathon Irish.
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 4 of 13

                                                                           4

 1    The indictment alleges that Mr. Irish -- the indictment

 2    charges that Mr. Irish illegally possessed firearms and

 3    ammunition knowing he had previously been convicted of a

 4    crime punishable by imprisonment for a term exceeding

 5    one year.

 6                 I can simplify it by simply saying:               The

 7    indictment alleges the crime of illegal possession of a

 8    firearm by a convicted felon.

 9                 MR. FALKNER:      I don't have it in front of me,

10    but I don't believe it charges ammunition.

11                 THE COURT:      It says ammunition.        That was a

12    question that I was going to ask you.              It does include

13    ammunition, but it doesn't charge specific ammunition.

14                 You'll see throughout the draft jury

15    instructions I've highlighted that word because I

16    wondered if you wanted to keep it.

17                 MS. KRASINSKI:       I mean, I think technically it

18    probably is limited to the firearms because that's what

19    we specified.

20                 MR. FALKNER:      Especially because it says, "The

21    following firearms and ammunition," which is I think why

22    I read it as only the firearms because then it lists the

23    specific following firearms, ammunition, and it lists

24    only the firearms.

25                 THE COURT:      All right.     Are you okay with:
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 5 of 13

                                                                       5

 1    The crime of illegal possession of a firearm by a

 2    convicted felon, just simplifying it?

 3                 MS. KRASINSKI:       Yes.

 4                 THE COURT:      Okay.

 5                 MR. FALKNER:      Could it just -- shouldn't it

 6    just be possession of a firearm by a convicted felon,

 7    because that is in and of itself the crime?

 8                 THE COURT:      Crime of possession of a firearm

 9    by a convicted felon?

10                 MR. FALKNER:      (Nods affirmatively.)

11                 THE COURT:      Okay.    All right.

12                 And we'll take ammunition then out of the

13    remainder of the draft instructions.

14                 Okay.    Let me go through quickly here -- we

15    agreed that Tuesday we would have a different schedule.

16    My memory is start at noon and go to 5:00.

17                 Is that what we agreed?

18                 (All nod affirmatively.)

19                 THE COURT:      Is everybody still good with that

20    schedule?     And I'll meet you guys at 11 a.m. that day.

21                 Okay.    All right.

22                 MR. FALKNER:      I don't believe we discussed

23    this, but certainly it seems possible that it could lead

24    into Wednesday, but we would just follow the normal

25    trial schedule.
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 6 of 13

                                                                             6

 1                 THE COURT:      I'm telling them Monday through

 2    Wednesday.      I would rather give them the worst case

 3    scenario rather than promise them they'll be done by

 4    Tuesday.

 5                 Okay.    All right.      The jury instructions

 6    obviously focus on the indictment and the elements, if

 7    you would.      Be particularly ready to discuss those on

 8    Thursday.

 9                 No voir dire was requested.           Any specific

10    things you want me to ask?           I think my general questions

11    cover I think what would be most of your concerns.

12                 MR. FALKNER:      Just any publicity.

13                 THE COURT:      I ask that question, yeah.        Was

14    there publicity?

15                 MS. KRASINSKI:       My understanding is that there

16    were some articles online by a seacoast newspaper.

17                 THE COURT:      Okay.

18                 MS. KRASINSKI:       And I learned that by

19    listening to jail calls, so I'm not familiar with how

20    widely published they were or if they were anything

21    other than online.

22                 THE COURT:      Okay.    All right.      Anything else?

23                 You know how I do sidebar.           I explained that

24    to you.

25                 MR. FALKNER:      Oh, I'm sorry, your Honor.         I
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 7 of 13

                                                                                   7

 1    would just say publicity about Mr. Irish or this case,

 2    because he did have a previous case and I think there

 3    were articles about the previous case as well.                 I'm

 4    sorry.

 5                 THE COURT:      Okay.      All right.     I'll make a

 6    note of that.      I will do that.

 7                 So you actually want me to ask them if they've

 8    heard anything about Mr. Irish specifically, because

 9    doesn't that suggest --

10                 MR. FALKNER:      Or maybe just the defendant or

11    this case.      I think if it's more just generally if

12    they've ever -- I understand the problem.

13                 THE COURT:      If you can come up with something

14    that would require a yes answer to get at the question,

15    let me know, but right now I just ask:

16                 Have you read anything about this case in the

17    newspaper or on the Internet?             Have you heard anything

18    about it on the radio or television or heard or

19    participated in any conversations about it?

20                 MR. FALKNER:      I think that's fine, your Honor.

21                 THE COURT:      Okay.      All right.     Anything else?

22                 MS. KRASINSKI:       No.     I did actually file

23    amended jury instructions this morning, your Honor.

24                 THE COURT:      You did?      Okay.     All right.      Well,

25    we'll look at those and compare what we've come up with.
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 8 of 13

                                                                            8

 1                 MS. KRASINSKI:       It adds one additional

 2    proposed instruction.         The rest is identical to what

 3    I've previously submitted.

 4                 THE COURT:      Okay.    All right.

 5                 And there was an issue with respect to a

 6    couple of witnesses neither of you seemed that inclined

 7    to call that might have fit the limine issues.                 Are

 8    those off the table at this point?             And I don't remember

 9    what their names are other than Mr. Whitney, and we've

10    covered him.

11                 MR. FALKNER:      They're not on this list, your

12    Honor.

13                 THE COURT:      Okay.

14                 MR. FALKNER:      The other witness that we had

15    discussed was Nancy Haskell, who is the defendant's

16    mother, but she's not on my witness list and not on

17    theirs.

18                 THE COURT:      Okay.    And you don't have any

19    other names?

20                 MR. FALKNER:      No, your Honor.

21                 THE COURT:      Okay.    And I thought there was

22    also an issue of his ex-wife or --

23                 MS. KRASINSKI:       Current wife, I think, still.

24    But either way, we don't intend to call her as a

25    witness.
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 9 of 13

                                                                             9

 1                 THE COURT:      And you don't either?

 2                 MR. FALKNER:      I do not.

 3                 THE COURT:      Okay.    All right.      Anything else?

 4                 MR. FALKNER:      Your Honor, we intend to

 5    stipulate as to the fact that Mr. Irish was convicted of

 6    a crime punishable by more than a year of imprisonment

 7    and that he knew about it.

 8                 The government has said in the proposed

 9    stipulation, which Mr. Irish will sign, but I did ask

10    the government if we could at least broach the subject

11    with you.

12                 The issue is that on the date that he was

13    convicted he was convicted of two crimes in this court,

14    and so the government wishes the stipulation to be that

15    he was convicted of two crimes on that date as opposed

16    to convicted of a crime on that date.              And my concern is

17    just that it's unduly prejudicial to say two crimes.

18    Obviously, he may well be able to be impeached with the

19    two crimes.

20                 THE COURT:      Right.

21                 MR. FALKNER:      But I think under 403 there's no

22    reason to tell the jury he was convicted of two crimes

23    as opposed to what they have to prove, which is a crime.

24                 THE COURT:      Right.

25                 MS. KRASINSKI:       I think there are a couple
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 10 of 13

                                                                                10

 1    issues.

 2                 So the first is that there may be witness

 3    testimony that he's going around telling people that he

 4    was never actually convicted or that, you know, he's not

 5    prohibited from possessing firearms.

 6                 We talked a little bit about saying one or

 7    more.     I think that would be more prejudicial to him

 8    because then it could be more than two.               And here it's

 9    the same judgment.         It's the same -- it seems to me that

10    saying he was convicted of a crime is not -- it's not

11    accurate, and I don't know that we want to agree to a

12    stipulation that's not accurate.

13                 THE COURT:      Right, but saying he was convicted

14    of a crime is true.         He was convicted of two crimes.

15    You only need a crime.          If he takes the stand and says

16    something otherwise, you obviously can impeach, but the

17    stipulation is something I read to the jury and I don't

18    see why they need -- he's stipulating.               He's agreeing to

19    that element.       That accomplishes the result.               And why

20    add a dose of significant prejudice?

21                 So I would agree that a stipulation that

22    admits the element is sufficient.

23                 MS. KRASINSKI:       Okay.

24                 THE COURT:      And I wouldn't want to inject

25    prejudice by telling the jury it's not just one crime;
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 11 of 13

                                                                        11

 1    he's convicted of two.          They don't really need to know

 2    that.

 3                 MS. KRASINSKI:       Okay.

 4                 THE COURT:      All right.

 5                 When is it I read those stipulations to the

 6    jury?     When does that happen, at the beginning of the

 7    case?

 8                 MS. WEILAND:       I think they can be offered at

 9    anytime during --

10                 MS. KRASINSKI:       It can be read at anytime.

11                 THE COURT:      You ask me to read it at a certain

12    time?

13                 MS. KRASINSKI:       Yeah.

14                 THE COURT:      Okay.

15                 MS. KRASINSKI:       And we may want to do that at

16    the beginning of the case here.

17                 THE COURT:      Okay.    All right.      Good.

18                 MR. FALKNER:       I don't have any problem so long

19    as it's at any point during the government's case in

20    chief.     I don't think it should be done before opening

21    statements or something like that.

22                 THE COURT:      Okay.    We won't do it before

23    opening but when you start your case or you decide when

24    you want me to read it.

25                 MS. KRASINSKI:       We have discussed if he takes
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 12 of 13

                                                                           12

 1    the stand we do intend to impeach him with both.

 2                 THE COURT:      Absolutely.

 3                 MS. KRASINSKI:       Particularly given that one is

 4    1001, lying to a federal agent.

 5                 So if he testifies, we do intend to impeach

 6    him with both convictions.

 7                 THE COURT:      That is understood.

 8                 MR. FALKNER:       I guess we can cross that bridge

 9    when we get to it.

10                 THE COURT:      All right.      Anything else?

11                 MS. KRASINSKI:       (Nods negatively.)

12                 THE COURT:      All right.      Okay.

13                 Then I will see you on Thursday.             I think it's

14    early in the morning.         Thursday at 9:00.

15                 All right.      Good.

16           (Conclusion of chambers conference at 9:25 a.m.)

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00251-LM Document 47 Filed 03/24/20 Page 13 of 13   13



 1                         C E R T I F I C A T E

 2

 3

 4              I, Susan M. Bateman, do hereby certify that the

 5    foregoing transcript is a true and accurate

 6    transcription of the within proceedings, to the best of

 7    my knowledge, skill, ability and belief.

 8

 9

10    Submitted: 3-24-20               /s/   Susan M. Bateman
                                       SUSAN M. BATEMAN, RPR, CRR
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
